Title: Thomas Jefferson to John H. Cocke, 19 July 1817
From: Jefferson, Thomas
To: Cocke, John Hartwell


          
            Dear Sir
            Monticello
July 19. 17.
          
          The promptitude of subscriptions, far beyond my expectations calls for a prompt decision on some matters which I had supposed might have been in time at our fall meeting. I propose to go to mr Madison’s to consult with him between the middle & last of the ensuing week, and I should be very happy if you could come, go with me to the College ground to see what is done & doing and then
			 to mr Madison’s to assist in our consultations. any day that suits you to come from Wednesday to Saturday inclusive, I will be ready to attend you. our squares are laid off, the brickyard begun, and the
			 levilling will be begun in the course of the week.   Your’s with friendship & respect
          Th: Jefferson
        